DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4-11, claim 1 recites a fabric layer comprising a plurality of fibers in a warp orientation stitched or woven to a substrate, the fibers being comprised of a higher strength material than the substrate material.  It is unclear if the fabric layer comprises a plurality of fibers in a warp orientation stitched or woven to a substrate using separate fibers, or if the fabric layer is the plurality of fibers, wherein those plurality of fibers are stitched or woven using those fibers to a substrate.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,063,493 to Saitou in view of USPN 8,869,813 to Kanayama and US Pub. No. 2016/0176155 to Wittig.
Regarding claims 1, 5, 6, 8, 10, and 11, Saitou teaches a pressure-sensitive adhesive tape which is a laminate made up of a woven fabric layer, a layer of polyethylene laminated to one or both surfaces of the woven fabric layer, and a pressure sensitive adhesive layer (Saitou, Abstract).  Saitou teaches that an optional fourth layer may be provided, wherein suitable fourth layers include ethylene-vinyl acetate copolymer, an ethylene-(meth)acrylic acid copolymer, or an ethylene-(meth)acrylate copolymer (Id., column 8 lines 54-62).  Saitou teaches that the layer structure may comprise a polyethylene layer/a woven fabric layer/fourth layer/pressure-sensitive adhesive layer (Id., column 9 lines 10-26).  Saitou teaches that examples of thermoplastic resins suitably used for the yarns of the woven fabric include polypropylene, polyethylene and polyvinyl chloride synthetic resins (Id., column 2 lines 54-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of Saitou, including a fourth layer comprising ethylene-vinyl acetate copolymer, as taught by Saitou, motivated by the desire of forming a conventional pressure-sensitive adhesive tape based on the totality of the teachings of Saitou.
Saitou does not appear to teach the claimed fabric layer stitched or woven to a substrate and the claimed denier of at least one fiber.
Regarding stitching the fabric layer to a substrate, Kanayama teaches a reinforcing tape and cloth including weft threads and warp threads, wherein a part of the warp threads are made of a high-strength fiber (Kanayama, Abstract), such that a tensile strength in the part (the width direction of the tape) can be significantly improved (Id., column 2 line 50 to column 3 line 5).  Kanayama teaches that the high-strength fiber can be placed at any portion, wherein the high-strength fiber is a monofilament (Id., column 3 lines 6-14).  Kanayama teaches that the high-strength fiber may include aramid fibers and carbon fibers (Id., column 3 line 57 to column 4 line 9).  Kanayama teaches that the weft and warp thread are preferably a monofilament made of any material, wherein the high-strength fibers having a higher strength than the weft and warp thread (see Id., column 3 lines 27-56, column 4 lines 22-42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of Saitou, wherein the woven fabric includes high-strength monofilaments woven into the woven fabric as the warp threads, as taught by Kanayama, motivated by the desire of forming a conventional tape having predictably increased tensile strength suitable for the intended application.  Note that the warp threads of the prior art combination are in a warp orientation as claimed.
Regarding the claimed denier, Wittig teaches a similar adhesive tape including a carrier and an adhesive layer, wherein the carrier is stitched with sewing threads (Wittig, Abstract).  Wittig teaches that the sewing threads have a thread size of at least 80 dtex, to improve the abrasion resistance and the tensile strength of the adhesive tape (Id., paragraphs 0010, 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, wherein the high-strength fiber comprises a thread size, such as within the claimed range, as taught by Wittig, motivated by the desire of forming a conventional pressure-sensitive adhesive tape having improved abrasion resistance and tensile strength suitable for the intended application.
The prior art combination does not appear to specifically teach the claimed shear strength, tensile strength and elongation.  However, the prior art combination establishes a substantially similar structure and composition as the claimed adhesive tape.  One of ordinary skill would readily recognize the desired balance of strength and elongation properties, based on the combined teachings of the prior art, and the suggestions of those properties in the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, and adjusting and varying the strengths and elongation of the tape, such as within the claimed range, as suggested by the prior art, motivated by the desire of forming a conventional pressure-sensitive adhesive tape having the desired balance of properties suitable for the intended application.
Regarding the fibers being comprised of a higher strength material than the substrate material, the prior art combination teaches warp and weft yarns, in addition to high-strength fibers, such as aramid fibers and carbon fibers.  One of ordinary skill would expect that since such a distinction is made between the yarns of the woven fabric and high-strength fibers, the high-strength fibers would have a higher strength than the woven fabric.  

Claims 1, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Kanayama and Wittig, and US Pub. No. 2007/0259163 to Connolly.
Regarding claims 1, 5, 6, 8, 10, and 11, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination appears to teach the claimed binder coating on the fabric.  However, in the event that the prior art combination does not appear to teach coating the fabric, note that the prior art combination does not appear to teach that the binder further includes an adhesion promoter.  
Connolly teaches a similar pressure-sensitive adhesive article comprising backings made with a non-woven fabric that carries a binder and a pressure-sensitive adhesive layer applied to a surface of the backing, wherein the binder comprises an elastomer including at least one of butadiene-styrene copolymers, ethylene-vinyl acetate copolymers, and various other polymers, and mixtures thereof (Connolly, Abstract, paragraphs 0005, 0006, 0017, 0021, 0028).  Connolly teaches that the pressure-sensitive adhesive substantially coats the outer surface of the fabric, wherein the pressure-sensitive adhesive can include a styrene-butadiene copolymer (Id., paragraph 0017).  Connolly teaches that the binder surrounds and permeates the non-woven fabric, and that the adhesive may partially penetrate into the backing to help strengthen the bond between the backing and the adhesive layer (Id., paragraph 0063).  Connolly teaches that the backing may comprise synthetic fibers such as polyester, polypropylene, polyethylene and the like (Id., paragraph 0079).  Connolly teaches that the backing bonds sufficiently strong to the adhesive layer so that it does not separate during normal use (Id., paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, wherein the binder permeates the fabric and includes a mixture of binders, such as butadiene-styrene copolymers and ethylene-vinyl acetate copolymers, as taught by Connolly, motivated by the desire of forming a conventional pressure-sensitive adhesive tape comprising a binder composition known in the art as being functionally equivalent and predictably suitable for tapes, based on the desired properties of the tape, such as the desired level of adhesion.  Note that the additional binder is within the scope of the claimed adhesion promoter.
The prior art combination does not appear to specifically teach the claimed shear strength, tensile strength and elongation.  However, the prior art combination establishes a substantially similar structure and composition as the claimed adhesive tape.  One of ordinary skill would readily recognize the desired balance of strength and elongation properties, based on the combined teachings of the prior art, and the suggestions of those properties in the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, and adjusting and varying the strengths and elongation of the tape, such as within the claimed range, as suggested by the prior art, motivated by the desire of forming a conventional pressure-sensitive adhesive tape having the desired balance of properties suitable for the intended application.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Kanayama and Wittig, as applied to claims 1, 5, 6, 8, 10, and 11 above, and further in view of USPN 6,048,806 to Deeb.
Regarding claim 7, the prior art combination does not appear to teach the claimed porosity.  However, Deeb teaches a similar sensitive adhesive tape comprising a woven cloth, a polymer embedded into the cloth to bond the warp and weft fibers, and a pressure sensitive adhesive coated onto at least a portion of the polymer (Deeb, Abstract).  Deeb teaches that the density of the weave is useful in the tape, as a looser weave cloth generally permits lower costs and greater conformability, whereas tighter weave cloths permit easier tear and higher tensile properties for the same size fibers (Id., column 5 lines 29-57).  Deeb teaches that high density cloths are usually easier to tear (Id.).  It is reasonable for one of ordinary skill to expect that a higher density weave results in a less porous material.  Deeb shows at Table 5 various properties associated with porosity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, and adjusting and varying the density of the weave and porosity of the fabric, such as within the claimed range, as taught by Deeb, motivated by the desire of forming a conventional pressure-sensitive adhesive tape comprising a structure known in the art as being predictably suitable for tapes, based on the desired properties of the tape, such as tear and tensile properties.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Kanayama and Wittig and Connolly, as applied to claims 1, 4-6, 8, 10, and 11 above, and further in view of Deeb.
Regarding claim 7, the prior art combination does not appear to teach the claimed porosity.  However, Deeb teaches a similar sensitive adhesive tape comprising a woven cloth, a polymer embedded into the cloth to bond the warp and weft fibers, and a pressure sensitive adhesive coated onto at least a portion of the polymer (Deeb, Abstract).  Deeb teaches that the density of the weave is useful in the tape, as a looser weave cloth generally permits lower costs and greater conformability, whereas tighter weave cloths permit easier tear and higher tensile properties for the same size fibers (Id., column 5 lines 29-57).  Deeb teaches that high density cloths are usually easier to tear (Id.).  It is reasonable for one of ordinary skill to expect that a higher density weave results in a less porous material.  Deeb shows at Table 5 various properties associated with porosity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, and adjusting and varying the density of the weave and porosity of the fabric, such as within the claimed range, as taught by Deeb, motivated by the desire of forming a conventional pressure-sensitive adhesive tape comprising a structure known in the art as being predictably suitable for tapes, based on the desired properties of the tape, such as tear and tensile properties.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Kanayama and Wittig, as applied to claims 1, 5, 6, 8, 10, and 11 above, and further in view of USPN 5,496,603 to Riedel.
Regarding claim 9, the prior art combination does not appear to teach the claimed release coating on the film. However, Riedel teaches a similar pressure sensitive adhesive tape comprising a fibrous web and a bonding agent, and a pressure-sensitive adhesive coated on a surface (Riedel, Abstract, column 4 lines 6-19).  Riedel teaches that the tapes also utilize a release liner covering the adhesive layer, or a release coating coated on the nonadhesive side of the tape to facilitate winding of the tape into easy to use rolls (Id., column 10 lines 37-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, wherein the tape includes a release coating on the film, as taught by Riedel, motivated by the desire of forming a conventional pressure-sensitive adhesive tape comprising a structure known in the art to predictably facilitate winding of the tape into easy to use rolls.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou in view of Kanayama and Wittig and Connolly, as applied to claims 1, 4-6, 8, 10, and 11 above, and further in view of Riedel.
Regarding claim 9, the prior art combination does not appear to teach the claimed release coating on the film. However, Riedel teaches a similar pressure sensitive adhesive tape comprising a fibrous web and a bonding agent, and a pressure-sensitive adhesive coated on a surface (Riedel, Abstract, column 4 lines 6-19).  Riedel teaches that the tapes also utilize a release liner covering the adhesive layer, or a release coating coated on the nonadhesive side of the tape to facilitate winding of the tape into easy to use rolls (Id., column 10 lines 37-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure-sensitive adhesive tape of the prior art combination, wherein the tape includes a release coating on the film, as taught by Riedel, motivated by the desire of forming a conventional pressure-sensitive adhesive tape comprising a structure known in the art to predictably facilitate winding of the tape into easy to use rolls.

Response to Arguments
Applicants’ arguments filed April 21, 2022, have been fully considered but they are not persuasive. Applicants argue that Saitou does not coat the fibers.  Examiner respectfully disagrees, in that the claimed invention does not require coating the fibers, including using a spray or dip coating application.  The claim only requires coating the fabric.  Additionally, the claim does not require penetration of the binder into the fabric layer.
Applicants argue that Kanayama is not properly combined with Saitou, as Kanayama is not directed to an adhesive tape, but is directed to a zelt.  Examiner respectfully disagrees.  As set forth in the Title and Abstract of Kanayama, the invention is directed to a reinforcing tape.
Applicants argue that Wittig does not teach Applicants’ claimed warp orientation for the high strength fibers.  Examiner respectfully disagrees. As set forth above, Wittig is not relied on to teach the claimed warp orientation, as such an orientation is established by Kanayama.



Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786